IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                            APRIL 1999 SESSION
                                                     FILED
                                                         July 8, 1999

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,    )
                       )                           Appellate Court Clerk
         Appellee,     )             No. 02C01-9801-CC-00025
                       )
                       )             Madison County
v.                     )
                       )             Honorable Franklin Murchison, Judge
                       )
CHARLES EDWARD HOBSON, )             (Aggravated assault--two counts and criminal )
                       )             trespass)
         Appellant.    )



For the Appellant:                   For the Appellee:

Ramsdale O’De’Neal, Jr.              Paul G. Summers
118 East Baltimore Street            Attorney General of Tennessee
Jackson, TN 38301
                                            and
   and                               Georgia Blythe Felner
George Morton Googe                  Assistant Attorney General of Tennessee
District Public Defender             450 James Robertson Parkway
   and                               Nashville, TN 37243-0493
Daniel J. Taylor
Assistant Public Defender            James G. (Jerry) Woodall
227 W. Baltimore                     District Attorney General
Jackson, TN 38301                            and
(AT TRIAL)                           Donald Allen
                                     Assistant District Attorney General
Clifford K. McGown                   225 Martin Luther King Dr.
Attorney At Law                      P.O. Box 2825
113 N. Court Square                  Jackson, TN 38302-2825
P.O. Box 26
Waverly, TN 37185
(ON APPEAL)




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



              The defendant, Charles Edward Hobson, appeals as of right from his

convictions by a jury in the Madison County Circuit Court for two counts of aggravated

assault, a Class C felony, and one count of criminal trespass, a Class C misdemeanor.

He was sentenced as a Range II, multiple offender, to ten years for each aggravated

assault to be served in the Department of Correction and to thirty days in the county jail

for the criminal trespass conviction. All three sentences are to run concurrently. The

defendant contends that the evidence is insufficient to support his convictions for

aggravated assault. We affirm the judgments of conviction.



              Officer Gregory Slack of the Jackson Police Department testified that

around 9:30 p.m. on November 16, 1997, he and Officer Jeff Whitworth were patrolling

Parkview Courts, a high crime area, in an unmarked brown Crown Victoria. He said

that Officer Whitworth was driving and that he was in the passenger seat. He said that

although it was unmarked, their car was generally recognized as a police car because

they often patrolled that area in that type of car. He said that as they passed building

112, they saw three black males standing in the breezeway between buildings 112 and

114. He said that no one else was in the area aside from those three and that it was

cold that night.



              Officer Slack testified that the three individuals were about twenty feet

from the police car and that he made eye contact with them and continued to watch

them as Officer Whitworth drove slowly past them. He said that he saw their faces

clearly because they were under a street light. He said that one of the three wore all

dark clothing and one wore a gray shirt with pants of a different color. He stated that he

could not remember what the third individual wore. He identified the defendant as the



                                             2
one wearing all dark clothing and stated that he thought that the defendant was the

tallest of the three. He said that he and Officer Whitworth agreed to drive back around

the circle and to question the men if they were still standing there when the officers

returned.



              Officer Slack testified that he turned to face the road, and he immediately

heard four very loud gunshots in rapid succession. He said that the shots sounded as

though they came from a large caliber weapon, and it seemed as though they went

directly over his ear. He said that the police car was forty to fifty feet away from the

three men when he heard the shots. He said that the bullets did not hit the police car

and that he did not know where they went. He said that he feared for his life.



              Officer Slack testified that he ducked down, got out of the car, and ran

crouching low with his gun drawn to the place where the three men had been standing.

He said that he could see and smell gun smoke at that spot. He said that as he

checked around the corners of building 112, he heard a door slam twice. He said that

he did not see anyone when he looked around the corner. He said that he canvassed

the area but did not locate the three men. He said that he identified himself as a police

officer and knocked on the first door on the back of building 112, but no one answered.

He stated that other officers arrived and kept apartment 112D under surveillance. He

stated that about two hours later, the defendant and Datrick Cole came out the back

door of 112D and that he recognized them as two of the three people he saw in the

breezeway.



              On cross-examination, Officer Slack testified that “no loitering” signs are

posted in Parkview Courts and that he often checks identification to make sure

bystanders live there. He said that he did not know whether the three men standing in

the breezeway had a reason to be at Parkview Courts but that he intended to check



                                             3
them because they were in a high crime area. He admitted that the shots could have

been fired into the air, but he thought that the shots were coming toward him because

they were so loud. He said that he found no evidence of bullets in the nearby area. He

said that he did not know which of the three men standing in the breezeway fired the

shots.



             Officer Jeff Whitworth of the Jackson Police Department testified that at

9:30 p.m. on November 16, 1995, he and Officer Slack were patrolling the Parkview

Courts Housing Project in an unmarked brown Crown Victoria. He said that he saw

three black men standing in the breezeway between buildings 112 and 114 and that the

men were watching the police car very closely. He said that the area was well lit and

that no one else was outside. He said that one of the three men wore all black clothing,

one wore a Texas sweatshirt, and one wore a brown jacket and dark pants. He said he

told Officer Slack that if the three men were still standing there when they drove back

around the circle, he and Officer Slack would stop and find out if the men lived in

Parkview Courts.



             Officer Whitworth testified that once he and Officer Slack turned to look

back at the road, he heard four gunshots. He said that the police car was fifteen to

twenty yards from the three men when he heard the shots and that the shots came from

the direction of the breezeway. He said that he cringed and hoped that he and Officer

Slack would not be hit. He said that he saw the three men run behind building 112, and

he and Officer Slack went to find them. He said that Officer Slack told him that he had

heard a door slam from building 112 and that the police set up a perimeter around 112.

He said that he was still there when two of the men came out of the building. He

identified the defendant as one of the men who had been standing in the breezeway

and who later came out of 112D. He said that Datrick Cole came out of 112D with the




                                            4
defendant. He said that the police later found Jonathan Harrison hiding in the attic of

112D, and he recognized Harrison as the third man from the breezeway.



              On cross-examination, Officer Whitworth testified that he saw the three

men in the breezeway for a very short time. He said that Mr. Cole was wearing a brown

jacket and dark pants. He said that Mr. Harrison was the tallest of the three people in

the breezeway. He admitted that he did not know where the shots were aimed. On

redirect examination, he said that after the shots were fired, he saw gun smoke in the

breezeway where the three men had been standing.



              Officer George Pruitt of the Jackson Police Department testified that on

November 16, 1995, at 11:45 or 11:50 p.m., he was dispatched to the perimeter around

apartment 112D in Parkview Courts. He said that at about 12:45 p.m., two men came

out the back door and were later identified as the defendant and Datrick Cole. He said

that after they obtained a search warrant, the police searched the apartment and

arrested a third individual inside. He said that he helped search the apartment and

found a Charter Arms Bulldog .44 Special revolver in a kitchen cabinet. He said the

gun was a six-shot revolver with a black finish and a wooden handle. He said that two

of the six chambers contained live rounds and that the other four were empty. He said

that this type of gun is a large caliber weapon, that the casings remain in the cylinder

after firing, and that the casings must be removed manually.



              On cross-examination, Officer Pruitt testified that although he is a certified

crime scene technician, he was not able to determine upon sight whether the gun had

been fired recently. He said that to his knowledge, no fingerprints were taken from the

gun. He said that he wore gloves that night, but he did not know whether the other two

officers collecting evidence wore gloves.




                                             5
               Officer Abe Jones of the Jackson Police Department testified that at 3:50

a.m. on November 17, he began to gather evidence in apartment 112D of Parkview

Courts. He said that a Colt .38 revolver was found in the pocket of a jacket hanging in a

closet. He said that a Smith and Wesson. 38 Special was found in a shoe in the closet

in the back upstairs bedroom. He said that in that bedroom, they also found a semi-

automatic .22 caliber Strong Ruger; a folder containing gang literature; and a cassette

tape case containing shotgun shells, a pager, some marijuana, and some crack

cocaine. He said that a fourth gun, a Charter Arms Bulldog .45 revolver, was found in

the kitchen.



               On cross-examination, Officer Jones said that he did not think that testing

the guns for fingerprints was important in this case and that he did not wear gloves

while collecting evidence. He said he did not seek any testing to determine whether the

guns had been fired recently.



               Datrick Cole testified that he knew the defendant by the nickname “Crock”

but that they were not friends. He said that he was also charged in this case with

attempted second degree murder, aggravated assault and criminal trespass. He said

that if he testified truthfully in the defendant’s trial, the state had agreed to ask the court

to dismiss the attempted second degree murder and aggravated assault charges

against him and to allow him to plead guilty to criminal trespass. He said that he was

convicted of misdemeanor theft of property under five hundred dollars in February

1993.



               Mr. Cole testified that between 9:00 and 9:30 p.m. on November 16,

1995, he saw the defendant and another man standing in the breezeway between

buildings 112 and 114 of Parkview Courts, and he approached them. He said that

neither he nor the defendant lived in Parkview Courts. He said that the defendant was



                                               6
wearing a black leather jacket. He said that the other man was wearing a white sweater

and that he thought the other man’s name was Jonathan Harris,1 but he had not met

him before that night. He stated that no one else was standing outside.



                Mr. Cole testified that the defendant asked him if he wanted to “double

up,” which means buy crack cocaine, but he told the defendant that he did not have any

money. He said that an unmarked police car then drove around the circle. He testified

that the defendant said he was “tired of these whores coming through the projects all

the time” and that the defendant was referring to the police. He said the defendant

fumbled in his jacket, pulled out a handgun, and fired three or four shots at the police

car. He said the defendant’s gun was black and appeared to be a revolver. He said

the police car stopped, and the three of them ran in the back door of Kim Rainey’s

apartment. He admitted that he had no business entering the apartment without

permission, but he said that he ran because he was afraid that he would be shot if he

continued to stand in the breezeway. He said he did not have a gun.



                    Mr. Cole testified that once they were inside, the defendant turned the

lights off and told them not to answer the door. He said he heard someone knock on

the door, and again the defendant told them not to answer. He said that they looked

out an upstairs window and saw that the police were blocking off the projects. He said

he briefly saw the defendant hold out his gun again, but he did not know what the

defendant did with the gun. He said that he and the defendant lay down on the bed to

wait for the police to leave. He said the defendant’s friend left the room, and Mr. Cole

did not know where he went. He said that he and the defendant eventually decided to

leave through the back door. He said the defendant told the police that there was no

one else in the apartment.




                1
                    Mr. Cole referred to this individual as Jonathan Harris and Jonathan Harrison at various
point s in his testim ony.

                                                      7
              On cross-examination, Mr. Cole testified that he gave a statement to the

police in which he said that he believed that two of the shots hit the corner of building

112. He admitted that he did not have to run when the others did, but he said that he

panicked. He said that no one forced him to stay inside the apartment.



              Investigator Donna Turner testified that she worked in the Violent Crimes

Unit of the Jackson Police Department. She said that she took photographs of the

defendant and Datrick Cole after officers brought them from the scene to booking. The

photographs were admitted into evidence and show the defendant wearing a black

leather jacket, a black t-shirt, and black pants and Mr. Cole wearing a medium blue

Georgetown jersey and black pants. She said that on November 17, 1995, she talked

with the defendant and then with Mr. Cole, and they each gave a statement.



              Investigator Turner testified that the defendant told her that on November

16, he went to Kim Rainey’s apartment at Parkview Courts, that he knew Kim, and that

he had visited her before that night. She said that he related that he watched movies

with Ms. Rainey and her friend, Dodd. Investigator Turner said that the defendant told

her that Ms. Rainey left with another friend at about 5:30 p.m. and that he finished

watching movies at 9:10 p.m. She said that he told her that Dodd and another friend

left to return the movies and that Dodd asked him to stay and watch the apartment.

Investigator Turner said the defendant told her that he, Mr. Cole, and two unnamed

individuals remained in the apartment and that he had fallen asleep on the couch when

he was awakened by gunshots. She said that he related that Mr. Cole and the two

others were in the room when he looked out the window and saw some people he did

not know scattering. She said that he told her that no one ran into the apartment. She

stated that he said that he went back to sleep on the couch, later woke up, and started

out the back door with Mr. Cole behind him when the police told him to get down. She

said that he told her that he did not remember anyone knocking on the door, and he



                                             8
told the police that no one else was in the apartment. She said the defendant said that

he did not own or carry a gun and that he did not shoot anyone at Parkview Courts.



              Investigator Turner testified that she took photographs of the scene after

interviewing the officers involved and the suspects. On cross-examination, she

estimated that based upon what the officers told her, the three men were standing

about thirty feet from the police car when the shots were fired. She admitted that her

investigation of the scene could not reveal the direction in which the bullets traveled.



              Lee Netherly testified that he was the Director of Housing Management for

the Jackson Housing Authority. He said that in November 1995, the defendant and Mr.

Cole did not live in any unit of Parkview Courts. He said that the Jackson Housing

Authority had never given the defendant or Mr. Cole permission to be in Parkview

Courts or in apartment 112D. He said that “no loitering” signs were posted in Parkview

Courts.



              Jonathan Harrison testified that between 9:00 and 10:00 p.m. on

November 16, 1995, he was waiting outside Kim Rainey’s apartment for someone to

pick him up. He said that he saw two police officers approaching in an unmarked brown

car. He said that he started walking back toward Ms. Rainey’s porch because he knew

he was not supposed to be in Parkview Courts. He said that he was standing on the

porch waiting for the police to pass when he heard four or five loud gunshots. He said

that he had noticed four or five people in the breezeway where the shots came from but

that he did not know any of them.



              Mr. Harrison testified that the officers jumped out of their car and that one

pointed his gun in Harrison’s direction. He said that he ran into the apartment and that

the defendant was inside. He said that he hid in the attic because he was not



                                             9
supposed to be in the apartment and because he did not want the police to accuse him

of anything. He said that he was arrested and taken to the police station where he gave

a statement.



               On cross-examination, Mr. Harrison testified that he went to Parkview

Courts that night to see Ms. Rainey, whom he had just met. He said that when he got

to her apartment, the front door was opened but the screen door was closed, and he

could see the defendant lying on the couch. He said he knocked and asked for Ms.

Rainey, and the defendant told him that she was not there. He said that he did not

know the defendant before that night and that the defendant introduced himself as

“Crock.” He said that he was standing in the front yard of apartment 112D yelling to

some girls across the street when he saw the police car. He said that he heard a door

slam and that he heard scuffling beneath him while he was in the attic. He admitted

that he was a member of the Gangster Disciples gang at that time, but he said he did

not know if apartment 112D was a hangout for the gang.



               Investigator Turner was recalled as a witness. She testified that while she

was taking Mr. Harrison’s statement, he told her that he had gone to Ms. Rainey’s

apartment a week before the incident. She said that Mr. Harrison told her that he had

seen the defendant, whom he referred to as “Crock,” leaving the apartment when he

got there.



                           SUFFICIENCY OF THE EVIDENCE

               The defendant contests the sufficiency of the evidence, contending that

the only evidence to support his convictions for aggravated assault comes from Datrick

Cole, who received a plea bargain in exchange for his testimony. The defendant

argues that Mr. Cole’s testimony was contradicted by Mr. Harrison, who testified that

four or five unknown people were in the breezeway when the shots were fired. The



                                            10
defendant also states that the prosecution failed to present scientific proof of any gun

being fired recently or of fingerprint evidence connecting him to the guns. We hold that

the evidence is sufficient to convict the defendant of the aggravated assault.



              Essentially, the defendant is asking us to reweigh the evidence. However,

our standard of review when the sufficiency of the evidence is questioned on appeal is

"whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789

(1979). This means that we do not reweigh the evidence, but presume that the jury has

resolved all conflicts in the testimony and drawn all reasonable inferences from the

evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn.

1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



              The jury was apprised of the plea bargain Mr. Cole received for his

testimony, was aware of the contradictions between the testimony of Mr. Cole and Mr.

Harrison, and knew that the state presented no scientific evidence. Nevertheless, the

jury was entitled to accredit Mr. Cole’s testimony.



              Moreover, in the light most favorable to the state, the police officers’

testimony corroborates Mr. Cole’s testimony. Mr. Cole testified that the defendant

expressed his objection to the police patrolling in the projects, pulled out a gun, and

fired four shots at the police car. The officers testified that they saw three men, one of

whom was the defendant, standing in the breezeway. Immediately after they stopped

watching these men, the officers heard four very loud gun shots. They saw gun smoke

in the spot where the three men had been standing. Both officers testified that the

shots caused them to fear injury. Based upon the evidence, the jury could reasonably




                                             11
find beyond a reasonable doubt that the defendant was guilty of aggravated assault

with respect to each of the officers.



              In consideration of the foregoing and the record as a whole, we affirm the

judgments of conviction entered by the trial court.



                                                 ____________________________
                                                 Joseph M. Tipton, Judge


CONCUR:


____________________________
David G. Hayes, Judge


____________________________
L.T. Lafferty, Senior Judge




                                            12